DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/356333 filed on June 23, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims are 1-20 are pending, of which claims 1-4, 6-10, 12-17, 19 and 20 are rejected under Double Patenting. Claims 5, 11 and 18 are objected to.

Claim Objections
Claims 5, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10, 12-17, 19 and 20 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1-4, 6-10, 12-17, 19 and 20 of U.S. Patent No. US 11,106,529.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/356333
11,106,529 (16/935365)
1. A Post Package Repair (PPR) memory location reporting system, comprising: a non-volatile memory system including at least one non-volatile memory device; a volatile memory system including at least one non-volatile memory device; a Basic Input/Output System (BIOS) that is coupled to the non-volatile memory system and the volatile memory system, wherein the BIOS is configured, during boot operations, to: identify, in the non-volatile memory system, a memory location identifier for a memory location that is included in the volatile memory system and that is associated with Post Package Repair (PPR); perform, in response to identifying that the memory location identifier is associated with PPR, PPR operations on the memory location; determine that the PPR operations on the memory location have failed; and provide, in at least one operating-system-accessible memory-location- use-prevention data structure in response to determining that the PPR operations on the memory location have failed, the memory location identifier; and an operating system that is coupled to the volatile memory system, wherein the operating system is configured, during runtime operations, to: use the at least one operating-system-accessible memory-location-use-prevention data structure, wherein the at least one operating-system-accessible memory-location-use-prevention data structure prevents the operating system from using the memory location upon which the PPR operations failed in the volatile memory system that has exhausted its PPR resources.
1. A Post Package Repair (PPR) memory location reporting system, comprising: a non-volatile memory system; a volatile memory system; and a Basic Input/Output System (BIOS) that is coupled to the non-volatile memory system and the volatile memory system and that is provided by a hardware processor that is included on a BIOS processing system, wherein the BIOS is configured, during boot operations, to: identify, in the non-volatile memory system, a memory location identifier for a memory location that is included in the volatile memory system and that is associated with Post Package Repair (PPR); perform, in response to identifying that the memory location identifier is associated with PPR, PPR operations on the memory location; determine that the PPR operations on the memory location have failed; store, in a boot error report table in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the boot error report table is configured for use by an operating system to prevent use of the memory location by the operating system; and reserve, in a memory map in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the memory map is configured for use by the operating system to prevent use of the memory location by the operating system before the boot error report table is available.
2. The system of claim 1, further comprising: a processing system that is coupled to the volatile memory system and the BIOS, wherein the BIOS is configured, during runtime operations, to receive, from the processing system, the memory location identifier; and associate the memory location identifier with the PPR in the non-volatile memory system.
2. The system of claim 1, further comprising: a processing system that is coupled to the volatile memory system and the BIOS, wherein the BIOS is configured, during runtime operations, to receive, from the processing system, the memory location identifier; and associate the memory location identifier with the PPR in the non-volatile memory system.
3. The system of claim 1, wherein the BIOS is configured, during runtime operations, to: associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier with failed PPR operations.
3. The system of claim 1, wherein the BIOS is configured, during runtime operations, to: associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier with failed PPR operations.
4. The system of claim 1, wherein the BIOS is configured, during boot operations, to: associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier that is associated with the failed PPR operations with a memory module identifier for a memory module that is connected to a first memory module connector and that includes a memory device having the memory location.

4. The system of claim 1, wherein the BIOS is configured, during boot operations, to: associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier that is associated with the failed PPR operations with a memory module identifier for a memory module that is connected to a first memory module connector and that includes a memory device having the memory location.
6. The system of claim 5, wherein the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT), and wherein the memory map is a Universally Extensible Firmware Interface (UEFI) memory map.
6. The system of claim 1, wherein the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT), and wherein the memory map is a Universally Extensible Firmware Interface (UEFI) memory map.
7. An Information Handling System (IHS), comprising: a Basic Input/Output System (BIOS) processing system; and a BIOS memory system that includes at least one BIOS memory device that is coupled to the BIOS processing system and that includes instructions that, when executed by the BIOS processing system, cause the BIOS processing system to provide a BIOS engine that is configured, during boot operations, to: identify, in a non-volatile memory system, a memory location identifier for a memory location that is included in a volatile memory system and that is associated with Post Package Repair (PPR); perform, in response to identifying that the memory location identifier is associated with PPR, PPR operations on the memory location; determine that the PPR operations on the memory location have failed; and provide, in at least one operating-system-accessible memory-location- use-prevention data structure in response to determining that the PPR operations on the memory location have failed, the memory location identifier; an operating system processing system; and an operating system memory system that includes at least one operating system memory device, that is coupled to the operating system processing system, and that includes instructions that, when executed by the operating system processing system, cause the operating system processing system to provide an operating system that is configured, during runtime operation, to: use the at least one operating-system-accessible memory-location-use-prevention data structure, wherein the at least one operating-system-accessible  memory-location-use-prevention data structure prevents the operating system from using the memory location upon which the PPR operations failed in the volatile memory system that has exhausted its PPR resources.
7. An Information Handling System (IHS), comprising: a Basic Input/Output System (BIOS) processing system that includes at least one hardware processor; and a BIOS memory system that includes a non-transitory memory that is coupled to the BIOS processing system and that includes instructions that, when executed by the at least one hardware processor, cause the BIOS processing system to provide a BIOS engine that is configured, during boot operations, to: identify, in a non-volatile memory system, a memory location identifier for a memory location that is included in a volatile memory system and that is associated with Post Package Repair (PPR); 3 4846-4325-3734 v.1PATENT Docket No.: 16356.2185US01 (120186.01) Customer No. 160825 perform, in response to identifying that the memory location identifier is associated with PPR, PPR operations on the memory location; determine that the PPR operations on the memory location have failed; store, in a boot error report table in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the boot error report table is configured for use by an operating system to prevent use of the memory location by the operating system; and reserve, in a memory map in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the memory map is configured for use by the operating system to prevent use of the memory location by the operating system before the boot error report table is available.
8. The IHS of claim 7, wherein the BIOS engine is configured, during runtime operations, to: receive, from a primary processing system, the memory location identifier; and associate the memory location identifier with the PPR in the non-volatile memory system.
8. The IHS of claim 7, wherein the BIOS engine is configured, during runtime operations, to: receive, from a primary processing system, the memory location identifier; and associate the memory location identifier with the PPR in the non-volatile memory system.
9. The IHS of claim 7, wherein the BIOS engine is configured, during runtime operations, to: associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier with failed PPR operations.
9. The IHS of claim 7, wherein the BIOS engine is configured, during runtime operations, to: associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier with failed PPR operations.
10. The IHS of claim 7, wherein the BIOS engine is configured, during boot operations, to: associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier that is associated with the failed PPR operations with a memory module identifier for a memory module that is connected to a first memory module connector and that includes a memory device having the memory location.
10. The IHS of claim 7, wherein the BIOS engine is configured, during boot operations, to: associate, in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier that is associated with the failed PPR operations with a memory module identifier for a memory module that is connected to a first memory module connector and that includes a memory device having the memory location.
12. The IHS of claim 11, wherein the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT).
12. The IHS of claim 7, wherein the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT).
13. The IHS of claim 11, wherein the memory map is a Universally Extensible Firmware Interface (UEFI) memory map.
13. The IHS of claim 7, wherein the memory map is a Universally Extensible Firmware Interface (UEFI) memory map.
14. A method for reporting Post Package Repair (PPR) failure memory locations, comprising: identifying, by a Basic Input/Output System (BIOS) in a non-volatile memory system, a memory location identifier for a memory location that is included in a volatile memory system and that is associated with Post Package Repair (PPR); 20 4838-8809-7263 v.1PATENT Docket No.: 16356.2185US02 (120186.02) Customer No.: 0000160825 performing, by the BIOS in response to identifying that the memory location identifier is associated with PPR, PPR operations on the memory location; determining, by the BIOS, that the PPR operations on the memory location have failed; and providing, by the BIOS in at least one operating-system-accessible memory- location-use-prevention data structure in response to determining that the PPR operations on the memory location have failed, the memory location identifier, using, by an operating system, the at least one operating-system-accessible memory-location-use-prevention data structure, wherein the at least one operating-system-accessible memory-location-use-prevention data structure prevents the operating system from using of the memory location upon which the PPR operations failed in the volatile memory system that has exhausted its PPR resources.
14. A method for reporting Post Package Repair (PPR) failure memory locations, comprising: identifying, by a Basic Input/Output System (BIOS) in a non-volatile memory system, a memory location identifier for a memory location that is included in a volatile memory system and that is associated with Post Package Repair (PPR); performing, by the BIOS in response to identifying that the memory location identifier is associated with PPR, PPR operations on the memory location; determining, by the BIOS, that the PPR operations on the memory location have failed; storing, by the BIOS in a boot error report table in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the boot error report table is configured for use by an operating system to prevent use of the memory location by the operating system; and reserving, by the BIOS in a memory map in response to determining that the PPR operations on the memory location have failed, the memory location identifier, wherein the memory map is configured for use by the operating system to prevent use of the memory location by the operating system before the boot error report table is available.
15. The method of claim 14, further comprising: receiving, by the BIOS from a primary processing system, the memory location identifier; and associating, by the BIOS, the memory location identifier with the PPR in the non- volatile memory system.
15. The method of claim 14, further comprising: receiving, by the BIOS from a primary processing system, the memory location identifier; and associating, by the BIOS, the memory location identifier with the PPR in the non- volatile memory system.
16. The method of claim 14, further comprising: associating, by the BIOS in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier with failed PPR operations.  

16. The method of claim 14, further comprising: associating, by the BIOS in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier with failed PPR operations.
17. The method of claim 14, further comprising: associating, by the BIOS in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier that is associated with the failed PPR operations with a memory module identifier for a memory module that is connected to a first memory module connector and that includes a memory device having the memory location.
17.The method of claim 14, further comprising: associating, by the BIOS in the non-volatile memory system in response to determining that the PPR operations on the memory location have failed, the memory location identifier that is associated with the failed PPR operations with a memory module identifier for a memory module that is connected to a first memory module connector and that includes a memory device having the memory location.
19. The method of claim 18, wherein the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT).
19.The method of claim 14, wherein the boot error report table is an Advanced Configuration and Power Interface (ACPI) Boot Error Report Table (BERT).
20. The method of claim 18, wherein the memory map is a Universally Extensible Firmware Interface (UEFI) memory map.
20. The method of claim 14, wherein the memory map is a Universally Extensible Firmware Interface (UEFI) memory map.


        The claims of US Patent No. 11,106,529 do not explicitly teach using the at least one operating-system-accessible memory-location-use-prevention data structure, the at least one operating-system-accessible memory-location-use-prevention data structure prevents the operating system from using of the memory location upon which the PPR operations failed in the volatile memory system that has exhausted its PPR resources.  However, Wu (US Patent Application 2017/0308447) teaches a list of memory location errors, in Paragraphs 37 and 39.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the claims of US Patent No. 11,106,529 with using the at least one operating-system-accessible memory-location-use-prevention data structure, the at least one operating-system-accessible memory-location-use-prevention data structure prevents the operating system from using of the memory location upon which the PPR operations failed in the volatile memory system that has exhausted its PPR resources for the purpose of preventing use of a memory location.

Prior Art Made of Record

Oh et al. (U.S. Patent Application No. 2014/0078842), teaches if a post package repair command is received, the DRAM 2000 may repair a defective cell in response to the post package repair command.
Warnes et al. (U.S. Patent Application No. 2017/0200511) teaches a memory controller that is unaware of how many repair units are available to a volatile memory device may not know if a PPR is possible on the volatile memory device until the memory controller sends a PPR command and receives either a notification that the PPR is complete, or that an attempt to perform the PPR has failed.
Pope et al. (U.S. Patent Application No. 2019/0019569) teaches with PPR, a row or memory, such as a failed row or a row under test, is remapped to a spare row.
Pope et al. (U.S. Patent Application No. 2018/0247699) teaches a memory controller configured according to this disclosure may use PPR to remap memory transfer requests from a first row of a memory module to a designated spare row that is configured to have a particular memory failure pattern.
Lee et al. (U.S. Patent Application No. 2020/0151070) teaches a post package repair (PPR), where the memory system can detect errors in the memory array and map failed rows to redundant rows.
Nale et al. (U.S. Patent Application No. 2020/0185052) teaches a PPR enables a memory controller to remap a faulty row of the memory device to a functional spare row of the memory device. A “hard” PPR (HPPR) permanently remaps an access from the faulty row to a designated spare row (e.g., by burning row replacement fuses in the memory device). A “soft” PPR (SPPR) temporarily remaps access from the faulty row to the designated spare row.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114